Title: From Benjamin Franklin to Josiah Quincy, Sr., 11 September 1783
From: Franklin, Benjamin
To: Quincy, Josiah, Sr.


          
            My dear Friend,
            Passy, Sept. 11. 1783.—
          
          Mr Storer told me not long since that you complain’d of my not writing to you. You had reason; for I find among your
            Letters to me two unanswered, viz. those of May 25, and Dec. 17. 1781. The Truth is, I have had too much Business to do
            for the Publick, and too little Help allow’d me; so that it became impossible for me to
            keep up my private Correspondencies. I promis’d myself more Leisure when the Definitive
            Treaty of Peace should be concluded: But that it seems is to be followed by a Treaty of
            Commerce, which will probably take up a good deal of Time & require much Attention.
            I seize this little Interim to sit down & have a little Chat with my Friends in
            America.—
          I lament with you the many Mischiefs, the Injustices, the Corruption of Manners, &c
            &c that attended a depreciating Currency. It is some Consolation to me that I wash’d
            my Hands of that Evil by predicting it in Congress, and proposing Means that would have
            been effectual to prevent it if they had been adopted. Subsequent Operations that I have executed,
            demonstrate that my Plan was practicable. But it was unfortunately rejected. Considering
            all our Mistakes and Mismanagements, it is wonderful we have finish’d our Affair so
            well, and so soon! Indeed I am wrong in using that Expression, We have finish’d our Affairs so well. Our
            Blunders have been many, and they serve to manifest the Hand of Providence more clearly
            in our Favour; so that we may much more properly say, These are
                THY Doings, O Lord, and they are marvellous in
              our Eyes!—
          Mr. Storer, whom you recommended to me is now in England. He needed none of the Advice
            you desired me to give him. His Behaviour here was unexceptionable, and he
            gain’d the Esteem of all that knew him.—
          The Epitaph on my dear and much esteemed young Friend, is too well written to be
            capable of Improvement by any Corrections of mine.— Your Moderation appears in it, since
            the natural Affection of a Parent has not induc’d you to exaggerate his Virtues. I shall
            always mourn his Loss with you; a Loss not easily made up to his Country.
          How differently constituted was his noble and generous Mind from that of the miserable
            Calumniators you mention! Having Plenty of Merit in himself, he was not jealous of the
            Appearance of Merit in others, but did Justice to their Characters with as much Pleasure
            as these People do Injury. It is now near two Years since your Friendship induc’d you to
            acquaint me with some of their Accusations. I guess’d easily at the Quarter from whence
            they came; but conscious of my Innocence, and unwilling to disturb public Operations by
            private Resentments or Contentions, I pass’d them over in Silence; and have not till
            within these few days taken the least Step towards my Vindication. Inform’d that the
            Practice of abusing me continues, and that some heavy Charges are lately made against me
            respecting my Conduct in the Treaty, written from Paris and propagated among you; I have
            demanded of all my Colleagues that they do me Justice, and I have no doubt of receiving
            it, from each of them.— I did not think it necessary to justify my self to you; by
            answering the Calumnies you mention’d. I knew you did not believe them. It was
            improbable that I should at this Distance combine with any body to urge the Redemption
            of the Paper on those unjust Terms, having no Interest in such Redemption. It was
            impossible that I should have traded with the Public Money, since I had not traded with
            any Money, either separately or jointly with any other Person, directly or indirectly to
            the Value of a Shilling, since my being in France. And the Fishery which it was said I
            had relinquished, had not then come in question, nor had I
            ever dropt a Syllable to that purpose in Word or Writing: but I was always firm in this
            Principle, that having had a common Right with the English to the Fisheries while
            connected with that Nation, and having contributed equally with our Blood and Treasure
            in conquering what had been gain’d from the French, we had an undoubted Right on
            breaking up our Partnership, to a fair Division.— As to the two Charges of Age and
            Weakness, I must confess the first; but I am not quite so clear in the latter; and
            perhaps my Adversaries may find that they presum’d a little too much upon it when they
            ventur’d to attack me.
          But enough of these petty Personalities. I quit them to rejoice with you in the Peace God has blest us with, and in the Prosperity it
            gives us a Prospect of. The Definitive Treaty was signed the third Instant. We are now
            Friends with England and with all Mankind. May we never see another War! for in my
            Opinion there never was a good War, or a bad Peace. Adieu,
            & believe me ever, my dear Friend, Yours most affectionately
          
            B Franklin
            Honble. Josiah Quincey Esqe—
          
         
          Notation: Dr. Franklin
        